Citation Nr: 1712415	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned at an October 2016 Board hearing at the RO.  The hearing transcript has been associated with the file.

The Board notes that Social Security Administration (SSA) records have been received and added to the VBMS eFolder (see VBMS Document with August 27, 2015 Receipt Date) since the last adjudication of the claim by the RO in August 2015.  However, this evidence is either duplicative or cumulative of evidence that was previously considered by the RO (see VBMS document with April 15, 2011 Receipt Date).  Therefore, a waiver of RO review is not required prior to Board's review and adjudication.


FINDINGS OF FACT

1. The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2. The Veteran's PTSD has not been manifested by total occupational and social impairment.

3. The Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

To the extent that the Board denied a 100 percent rating for PTSD, the Board finds that there were no errors of the duties to notify or assist.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, SSA records, and VA examination reports have been obtained.  The Veteran's statements in support of his claims are also of record, including testimony provided at an October 2016 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the Board can adjudicate the claims based on the current record.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  

II. Increased Rating for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD was evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411 (see April 2008 Rating Decision).  In his July 2010 claim for an increased rating and in other statements and testimony of record, the Veteran has consistently maintained that his service-connected PTSD is more severe than what is reflected by the 50 percent rating.  

The next highest rating of 70 percent is assigned for PTSD under DC 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

On review, the Board finds that the Veteran's PTSD more nearly approximates the level of severity reflected by the 70 percent rating criteria.   

The record establishes impairments in mood.  Dr. T.H.'s August 2010 disability assessment letter shows that the Veteran continues to be seen on a regular basis for counseling and has stabilized his symptoms with medications, but continues to suffer from emotional lability, panic attacks, insomnia, night terrors, and difficulty dealing with stressful situations.  A September 2010 Mental Health Medication Management Note by psychiatric nurse, K.E., indicates that the Veteran reported that he continues to be quite stress sensitive, even with family that he trusts, when there is excess noise or stimuli.  He needs "down time" after short exposures to new settings or excess stimulation.  He noted that he felt "the old feelings and anxiety and fear come up."  The Veteran underwent a VA examination in September 2010 where he reported suffering from intrusive recollections of Vietnam on average of twice per week and nightmares of Vietnam at least once every week to two weeks.  His sleep was impaired and not restful; he could not fall asleep until close to daybreak every morning.  He reported having lost interest in social activities, such as family reunions and being around groups of people.  He avoided all reminders of Vietnam and reported problems with both hypervigilance and startled reaction.  The Veteran also complained of suffering from episodic symptoms of depression; he reported having zero energy and motivation levels, episodic appetite problems, and felt chronically depressed about the loss of his career at Boeing.  

At his August 2015 VA examination, the Veteran described his sleep impairment, nightmares, and anger outbursts.  Upon examination, he exhibited the following symptoms from the PTSD diagnostic criteria: recurrent, involuntary, and intrusive distressing memories of the traumatic event, persistent avoidance of memories or external reminders of the traumatic event, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, angry outbursts, hypervigilance, exaggerated started response, problems with concentration, and sleep disturbances.  Additionally, the examiner noted depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran also testified in October 2016 that on a daily basis, his sleep is impaired.  He will sleep at 4:00 AM and take some naps, but he never gets restful sleep.  Thus, the Board finds that the Veteran's severe impairments in his mood impact his ability to function effectively, both during the day and at night.  

The record supports a finding of deficiencies in familial relationships and social functioning.  The September 2010 VA examiner noted that the Veteran suffers from at least moderate social impairment due to his degree of social isolation and lack of interest engaging in social activities around groups of people.  He described having a good relationship with his wife, children, and grandchildren.  However, he has one friend that he knew from his former employment with Boeing whom he does not see anymore because his friend is too busy.  The Veteran underwent a VA examination in August 2015 for his PTSD where the examiner ultimately concluded that the Veteran's level of occupational and social impairment could be summarized as "occupational and social impairment with reduced reliability and productivity."  However, the Board finds that the Veteran's level of occupational and social impairment is more severe than this description.  The record has consistently reflected that the Veteran has difficulty being around crowds or other people (other than immediate family).  As a result, he finds that he isolates himself.  This is consistent with his testimony that he has only one friend, but his social circle is essentially limited to his immediate family.  His wife testified that he will not attend family functions such as Thanksgiving or a family member's birthday party; he will stay home because it is stressful and overwhelming for him.  

The record supports a finding of severe deficiencies with occupational functioning, as exhibited by difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.   The September 2010 examiner, K.E., noted that based on a long history of difficulty with PTSD symptoms and chronic stress sensitivity, it is unlikely that the Veteran could be successful in a competitive work setting, even with reasonable accommodations to allow for time off to reduce stress.  He would likely miss a number of days at work.  He was advised to avoid rotating shifts or any type of work that would interfere with sleep cycle.  Likewise, the VA examiner in September 2010 found the Veteran to be severely occupationally impaired given that he quit his Boeing job and has not attempted to work since 2004.  At the August 2015 VA examination, the Veteran described the reason why he left Boeing.  He "got to wanting to rip off their heads so time to walk out before they fired [his] ass."  He also stated that a report described him as not being able to meet work demands.  

The Veteran has been receiving SSA disability benefits due to his mental health condition since 2004.  SSA records reveal that in 2007, the Veteran was awarded disability benefits for a primary diagnosis of "affective/mood disorder" with a secondary diagnosis of "anxiety disorder."  The SSA determined that the Veteran's disability began on February 20, 2004.  Records reflect that before he became too disabled to work, he worked full-time as a mechanic working on the machine that makes airplane parts from 1985 to February 2004.  

The August 2015 VA examiner further confirmed that the Veteran's PTSD would negatively affect the Veteran's ability to tolerate high levels of workplace stress if employed.  He would have difficulty coping with change and would need a consistent environment to feel safe.  He would have difficulty working with others, especially in groups, and would require independent work that is loosely supervised.  It was unclear to the examiner why the Veteran did not pursue less stressful work following his 18 years at Boeing, though it was clear that anger related to his PTSD and stress intolerance largely interfered with his employment and led him to quit his job.  Furthermore, at the Board hearing, the Veteran's representative stated that the Veteran did not find another job after he left Boeing because his symptoms were so severe due to his mental health that SSA granted benefits to him.  She emphasized that when he is faced with stress, it causes severe attacks which preclude him from working.  His stress has reduced since he stopped working.

The Veteran also confirmed at his hearing that he has difficulty working with others, and over the course of his career, he would "once in a while" have conflicts with others at work, but it was not until 2004 where it was "uncontrollable."  He also admitted to having verbal outbursts of anger at any time.  The Veteran's representative indicated that in working with the Veteran since 2008, it took a long time to reach a comfortable stage because of the Veteran's anger, mistrust, and inability to effectively communicate due to frustration and anxiety.  She confirmed that the Veteran functions best in a very calm, controlled environment, but if there are external stressors, even minor, then his symptoms flare up.  

Overall, the deficiencies in the Veteran's mood, his anxious and depressed state (near-continuous if stress is triggered), and daily sleep disruptions severely impact his occupational and social functioning.  An August 2014 letter from Dr. T.H. illustrates that the Veteran's symptoms more nearly approximate the 70 percent rating criteria.  She indicated that the Veteran is currently taking medications regularly for his symptoms and regularly seeks counseling through the VA.  He has been stable over the past several years, but continues to struggle with intermittent feelings of severe depression with a lack of focus, concentration, and memory, and he suffers chronically from fatigue.  He continues to struggle with severe anxiety, especially in new or unfamiliar situations or when under increased stress.  He intermittently feels overwhelmed, stressed out, anxious, irritable, and moody, and has occasional panic attacks.  He also suffers frequently from night terrors which disrupt sleep and leave him tired during the day, limiting his ability to function.  

Given the frequency, severity, and duration of the Veteran's sleep impairment, irritability, easily provoked anger or verbal outbursts, stress, anxiety, depression, and social isolation, the criteria for a 70 percent disability rating for PTSD have been satisfied.  However, the Board finds that the Veteran's PTSD is not productive of total social and occupational impairment, thus the criteria for a 100 percent rating have not been shown.

A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Although the Veteran's PTSD is productive of severe occupational and social impairment, such impairment is not "total" as the Veteran has not displayed symptoms such as those enumerated above for the 100 percent criteria.

While he has limited social outlets and prefers to avoid group events, the Veteran still maintains a good relationship with his wife (whom he has been married to and living with since 1970), children, and other members of his family.  The record reflects that he does interact with his family members, though such interactions may be one-on-one or in very small group settings.  In this regard, the Veteran travels via motorhome to various areas in Oregon and Washington to visit his sister.  He also goes on poker runs with his son.  See August 2015 VA Examination Report.  

There is no indication that the Veteran suffers from gross impairment in thought processes or communication; rather, his treatment providers have consistently observed him to be oriented in all spheres with organized thought processes.  In September 2010, upon examination by K.E., there were no signs of despondency or suicidal ideations reported.   Nightmares were at baseline and his cognition was intact.  Upon VA examination in September 2010, the Veteran was shown to be oriented to time, place, person, and purpose for the evaluation.  There was no evidence of hallucinations, delusions, or of significant cognitive impairment.  His recent and remote memory abilities appeared to be within average range.  He was found to be capable of completing basic activities of daily living and capable of managing his financial affairs without assistance.  Upon VA examination in August 2015, the Veteran displayed normal speech, restricted affect, and a calm mood.  He had normal cognition, fair insight, good judgment, and denied suicidal or homicidal ideations.  The Veteran again was assessed as capable of managing his own financial affairs.  Additionally, in the record, there have been no reports of any disorientation or severe memory loss, and the Veteran's hygiene has not been noted to be a problem.

Furthermore, the Veteran has not demonstrated grossly inappropriate behavior nor has he presented as a persistent danger to himself or others.  This is consistent with his testimony that while he may have verbal outbursts of anger when his stress level is not maintained properly or if his environment is not safe and controlled, his outbursts have not manifested into physical violence.  It is apparent that the Veteran has at least a basic understanding of the types of controls that are necessary to mitigate his stress sensitivity and maintain emotional equilibrium.  He does not have the type of total impairment that is contemplated by the 100 percent criteria.

Thus, the Board finds that the evidence, when taken as a whole, supports a finding that the Veteran's PTSD symptomatology has been of such severity to warrant a 70 percent, but not a 100 percent, disability rating for the entirety of the appeal period.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms - sleep impairment, irritability, easily provoked anger or verbal outbursts, stress, anxiety, depression, and social isolation - have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms at any point during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted, and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

Lastly, with respect to extraschedular consideration, the Board notes that the Veteran herein is being assigned a TDIU for the appeal period.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran is being granted a TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted in this case.

III. Entitlement to TDIU

As the evidence demonstrates that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected PTSD, a total disability rating is warranted for the reasons set forth below.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In light of the Board's grant of a 70 percent rating for PTSD above, the Veteran meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Veteran also is in receipt of service connection for diabetes mellitus, type 2 (10 percent rating).

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran argues that he is entitled to TDIU as he was granted SSA disability benefits because of his psychiatric disability.  The Board has considered the other evidence pertaining to employability, in addition to the SSA records, and concludes that the Veteran is unemployable due to his service-connected PTSD.

The Veteran's vocational history shows that he has not been able to maintain substantially gainful employment.  He has not had any employment since 2004, when he quit working as a mechanic at Boeing because of his mental health conditions.  The record reflects that the Veteran began receiving SSA disability benefits because of an affective/mood disorder" and "anxiety disorder."  The Veteran's testimony, examination reports, and letters from Dr. T.H. support the notion that the Veteran has great difficulty adapting to the stresses of a work environment due to his myriad of PTSD symptoms, such as his inability to function in a group environment at work and his inability to handle stressful situations due to his severe anxiety.  As a result, the Veteran did not try to return to the workforce after 2004.  As mentioned, the Veteran's longstanding physician, Dr. T.H., discussed in her August 2014 letter the extent to which the Veteran's PTSD symptoms severely limit his ability to function, both mentally and physically.  Again, if there are external stressors, even minor, his symptoms flare up.  The Veteran is not capable of performing the physical and mental acts required by employment.

Given the Veteran's persistent inability to obtain employment since 2004, the Board finds that his PTSD prevents him from obtaining or retaining substantially gainful employment throughout the period of the appeal.  38 C.F.R. § 3.102.  Accordingly, TDIU is warranted.  38 C.F.R. § 4.16(a).



ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


